Title: From John Adams to Oliver Wolcott, Jr., 13 April 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy April 13. 1799

I recd yesterday your favour of the 4th. and am so well satisfied with the Recommendations of Mr Elijah Barrett of Cambden Kent County, in the State of Delaware, as to be very willing to sign his Commission: but unluckily the Blank Commission which you intended to send was not inclosed.
The recommendations of Lamberton Cooper to be surveyor and Inspector for the Port of Middleton, in Connecticutt, in the Place of General Sage deceased, are also satisfactory: But no blank Commission was inclosed with the Papers, in your Letter.
The Pardon of Edward Gilbert, is signed and inclosed.
The Information that the Business of the Treasury is proceeding with Success and without Interruption is very agreable. The detestable opposition in Pennsylvania however partial, ought to excite more Indignation, than it does.
I have the honor to be, Sir, your most / obedient

John Adams